Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10728898. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in patent 10728898 anticipated the claims in the instant application as shown in the following table.

Instant application
Patent 10728898
1. A method for transmitting a signal, comprising: receiving, by a terminal device, a signal sent by a network device by using a plurality of downlink transmission beam groups; and sending, by the terminal device, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams.
1.  A method for transmitting a signal, comprising: receiving, by a terminal device, a signal sent by a network device by using a plurality of downlink transmission beam groups;  and sending, by the terminal device, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, wherein, after sending, by the terminal device, the first information to the network device, the method further comprises: sending, by the terminal device, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal, wherein, before sending, by the terminal device, the second information to the network device, the method further comprises: receiving, by the terminal device, third information sent by the network device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and determining, by the terminal device, whether to send the second information to the network device according to the third information.

wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group.

1.  A method for transmitting a signal, comprising: receiving, by a terminal device, a signal sent by a network device by using a plurality of downlink transmission beam groups;  and sending, by the terminal device, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, wherein, after sending, by the terminal device, the first information to the network device, the method further comprises: sending, by the terminal device, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal, wherein, before sending, by the terminal device, the second information to the network device, the method further comprises: receiving, by the terminal device, third information sent by the network device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and determining, by the terminal device, whether to send the second information to the network device according to the third information.

3.  The method according to claim 1, wherein, the first downlink transmission beam is a beam in the first downlink transmission beam group.
5. The method according to claim 3, wherein, before sending, by the terminal device, the second information to the network device, the method further comprises: receiving, by the terminal device, third information sent by the 
wherein, before sending, by the terminal device, the second information to the network device, the method further comprises: receiving, by the terminal device, third information sent by the network device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and determining, by the terminal device, whether to send the second information to the network device according to the third information.

4.  The method according to claim 1, wherein, the third information is carried in a random access response message sent by the network device to the terminal device, or the second information is carried in a message used to send an identifier of the terminal device in a random access process, or the third information is carried in a random access response message sent by the network device to the terminal device and the second information is carried in a message used to send an identifier of the terminal device in a random access process.
7. The method according to claim 3, wherein, the second information is an identifier of a signal carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a 
wherein, the second information is a signal identifier carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a reference signal, and a signal carrying a system message.

5.  A terminal device for transmitting a signal, comprising: a memory for storing instructions;  a processor for performing the instructions stored in the memory;  an input interface;  and an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, and the processor is configured to: receive, via the input interface, a signal sent by a network device by using a plurality of downlink transmission beam groups;  and send, via the output interface, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, wherein the processor is further configured to: send, via the output interface, second information to the network device, so that the network device determines a first 

6.  The terminal device according to claim 5, wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group.
10. The terminal device according to claim 8, wherein the processor is further configured to: 
wherein the processor is further configured to: send, via the output interface, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal, wherein the processor is further configured to: receive, via the input interface, third information sent by the network device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and determine whether to send the second information to the network device according to the third information.

7.  The terminal device according to claim 5, wherein, the first downlink transmission beam is a beam in the first downlink transmission beam group.
12. The terminal device according to claim 10, wherein the processor is further configured to: receive, via the input interface, third information sent by the network device, the third information being used to indicate whether the terminal device needs to send the second information to the network device; and determine whether to send the second information to the network device according to the third information.
5.  A terminal device for transmitting a signal, comprising: a memory for storing instructions;  a processor for performing the instructions stored in the memory;  an input interface;  and an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, and the processor is configured to: receive, via the input interface, a signal sent by a network device by using a plurality of downlink transmission beam groups;  and send, via the output interface, first  wherein the processor is further configured to: receive, via the input interface, third information sent by the network device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and determine whether to send the second information to the network device according to the third information.

8.  The terminal device according to claim 5, wherein, the third information is carried in a random access response message sent by the network device to the terminal device, or the second information is carried in a message used to send an identifier of the terminal device in a random access process, or the third information is carried in a random access response message sent by the network device to the terminal device and the second information is carried in a message used to send an identifier of the terminal device in a random access process.
14. The terminal device according to claim 10, wherein, the second information is a signal identifier carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a reference signal, and a signal carrying a system message.
9.  The terminal device according to claim 5, wherein, the second information is a signal identifier carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a reference signal, and a signal carrying a system message.
15. A network device for transmitting a signal, comprising: a memory for storing instructions; a 
a memory for storing instructions;  a processor for performing the instructions stored in the memory;  an input interface;  and an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, and the processor is configured to: send, via the output interface, a signal to a terminal device by using a plurality of downlink transmission beam groups;  receive, via the input interface, first information sent by the terminal device;  and determine a first downlink transmission beam group from the plurality of downlink transmission beam groups according to the first information, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, wherein the processor is further configured to : receive, via the input interface, second information sent by the terminal device;  and determine the first downlink transmission beam from the plurality of downlink transmission beam groups according to the second information, the first downlink transmission beam being a downlink transmission beam that is expected by 

wherein, the first information is a random access preamble sequence, and the processor is configured to perform one of the following: determine the first downlink transmission beam group corresponding to the random access preamble sequence from the plurality of downlink transmission beam groups, according to the random access preamble sequence;  determine the first downlink transmission beam group corresponding to a physical random access channel resource used to send the random access preamble sequence, according to the physical random access channel resource;  and determine the first downlink transmission beam group corresponding to both the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence, according to the random access preamble sequence and the physical random access channel resource.

10.  A network device for transmitting a signal, comprising: a memory for storing instructions;  a processor for performing the instructions stored in the memory;  an input interface;  and an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, and the processor is configured to: send, via the output interface, a signal to a terminal device by using a plurality of downlink transmission beam groups;  receive, via the input interface, first information sent by the terminal device;  and determine a first downlink transmission beam group from the plurality of downlink transmission beam groups according to the first information, at least one of the plurality of downlink transmission beam wherein the processor is further configured to : receive, via the input interface, second information sent by the terminal device;  and determine the first downlink transmission beam from the plurality of downlink transmission beam groups according to the second information, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal, wherein the processor is further configured to: send, via the output interface, third information to the terminal device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and receive, via the input interface, the second information sent by the terminal device according to the third information.

wherein, the first downlink transmission beam is a beam in the downlink transmission beam group, and the processor is configured to: determine the first downlink transmission beam from the first downlink transmission beam group according to the second information.

10.  A network device for transmitting a signal, comprising: a memory for storing instructions;  a processor for performing the instructions stored in the memory;  an input interface;  and an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system, and the processor is configured to: send, via the output interface, a signal to a terminal device by using a plurality of downlink transmission beam groups;  receive, via the input interface, first information sent by the terminal device;  and determine a first downlink transmission beam group from the plurality of downlink transmission beam groups according to the first information, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams, wherein the processor is further configured to : receive, via the input interface, second information sent by the terminal device;  and determine the first wherein the processor is further configured to: send, via the output interface, third information to the terminal device, the third information being used to indicate whether the terminal device needs to send the second information to the network device;  and receive, via the input interface, the second information sent by the terminal device according to the third information.

wherein, the third information is carried in a random access response message sent by the network device to the terminal device, or the second information is carried in a message used to send an identifier of the terminal device in a random access process, or the third information is carried in a random access response message sent by the network device to the terminal device and the second information is carried in a message used to send an identifier of the terminal device in a random access process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 10,433,335 B2) (Frenne herein after) in view of Koivisto et al. (US 2013/0064129 A1) (Koivisto herein after).

Re Claim 1, Frenne discloses a method for transmitting a signal, comprising: 
receiving, by a terminal device, a signal sent by a network device by using a plurality of downlink transmission beams (preferred downlink beam, beam-specific reference signal, column 5 lines 25-37); and 
sending, by the terminal device, first information to the network device (PRACH signal, column 5 lines 25-37), so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beams (network knows which downlink beam to use for subsequent message, column 5 lines 25-37).
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups (identify a selected beam group out of a set of beam groups according to a wideband property of the channel state information, [0080]), at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams (subset of beams in the selected beam group, [0080]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Frenne, by making use of the technique taught by Koivisto, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of MIMO communication system, the modification does not change a fundamental operating principle of Frenne, 

Re Claim 2, the combined teachings disclose the method according to claim 1, Frenne discloses wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group (PRACH selected for the network to know which BRS is the “best” for the wireless device, PRACH signal consist of a preamble sequence, column 5 lines 25-51).

Re Claim 3, the combined teachings disclose the method according to claim 1, Koivisto discloses wherein, after sending, by the terminal device, the first information to the network device, the method further comprises: sending, by the terminal device, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal (beams within a given beam group translate to specific columns vectors within W matrices associated to the beam group, [0057]).

Re Claim 4, the combined teachings disclose the method according to claim 3, Koivisto discloses wherein, the first downlink transmission beam is a beam in the first downlink transmission beam group (subset of beams in the selected beam group, [0080]).

Re Claim 7, the combined teachings disclose the method according to claim 3, Frenne discloses wherein, the second information is an identifier of a signal carried on the first downlink transmission beam received by the terminal device, and the signal carried on the first downlink transmission beam is at least one of following signals: a primary synchronization signal, a secondary synchronization signal, a broadcast signal, a reference signal, and a signal carrying a system message (beam-specific reference signals,, column 6 lines 12-54).

Re Claim 8, Frenne discloses a terminal device for transmitting a signal, comprising: 
a memory for storing instructions (memory, column 9 line 62 – column 10 line 60); 
a processor for performing the instructions stored in the memory (processor, column 9 line 62 – column 10 line 60); 
an input interface (network interface, column 9 line 62 – column 10 line 60); and 
an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (network interface, column 9 line 62 – column 10 line 60), and the processor is configured to: 
receive, via the input interface, a signal sent by a network device by using a plurality of downlink transmission beams (preferred downlink beam, beam-specific reference signal, column 5 lines 25-37); and 

sending, by the terminal device, first information to the network device (PRACH signal, column 5 lines 25-37), so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beams (network knows which downlink beam to use for subsequent message, column 5 lines 25-37).
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups (identify a selected beam group out of a set of beam groups according to a wideband property of the channel state information, [0080]), at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams (subset of beams in the selected beam group, [0080]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Frenne, by making use of the technique taught by Koivisto, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of MIMO communication system, the modification does not change a fundamental operating principle of Frenne, nor does Frenne teach away from the modification (Frenne merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam group selection taught by Koivisto is not altered and continues to perform the same function as separately, and the 

Re Claim 9, the combined teachings disclose the terminal device according to claim 8, Frenne discloses wherein, the first information is a random access preamble sequence, and at least one of the random access preamble sequence and a physical random access channel resource used to send the random access preamble sequence corresponds to the first downlink transmission beam group (PRACH selected for the network to know which BRS is the “best” for the wireless device, PRACH signal consist of a preamble sequence, column 5 lines 25-51).

Re Claim 10, the combined teachings disclose the terminal device according to claim 8, Koivisto discloses wherein the processor is further configured to: send, via the output interface, second information to the network device, so that the network device determines a first downlink transmission beam from the plurality of downlink transmission beam groups, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal (beams within a given beam group translate to specific columns vectors within W matrices associated to the beam group, [0057]).

Re Claim 11, the combined teachings disclose the terminal device according to claim 10, Koivisto discloses wherein, the first downlink transmission beam is a beam in the first downlink transmission beam group (subset of beams in the selected beam group, [0080]).



Re Claim 15, Frenne discloses a network device for transmitting a signal, comprising: 
a memory for storing instructions (memory, column 9 line 62 – column 10 line 60); 
a processor for performing the instructions stored in the memory (processor, column 9 line 62 – column 10 line 60); 
an input interface (network interface, column 9 line 62 – column 10 line 60); and 
an output interface, wherein the memory, the processor, the input interface, and the output interface are connected by a bus system (network interface, column 9 line 62 – column 10 line 60), and the processor is configured to: 
send, via the output interface, a signal to a terminal device by using a plurality of downlink transmission beams (preferred downlink beam, beam-specific reference signal, column 5 lines 25-37); 
receive, via the input interface, first information sent by the terminal device (PRACH signal, column 5 lines 25-37); and 
determine a first downlink transmission beam from the plurality of downlink transmission beams according to the first information (network knows which downlink beam to use for subsequent message, column 5 lines 25-37).
Frenne discloses the claimed invention except explicitly teaches downlink transmission beam groups.  However, Koivisto discloses a wireless communication system comprising network device 
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Frenne, by making use of the technique taught by Koivisto, in order to improve the channel usage efficiency.
Both references are within the same field of digital signal processing, and in particular of MIMO communication system, the modification does not change a fundamental operating principle of Frenne, nor does Frenne teach away from the modification (Frenne merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beam group selection taught by Koivisto is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of sending, by the terminal device, first information to the network device, so that the network device determines a first downlink transmission beam group from the plurality of downlink transmission beam groups, at least one of the plurality of downlink transmission beam groups comprising a plurality of downlink transmission beams. 

Re Claim 16, the combined teachings disclose the network device according to claim 15, wherein, the first information is a random access preamble sequence, and the processor is configured to perform one of the following: determine the first downlink transmission beam group corresponding to the random access preamble sequence from the plurality of downlink transmission beam groups, according to the random access preamble sequence; determine the first downlink transmission beam 

Re Claim 17, the combined teachings disclose the network device according to claim 15, Koivisto discloses wherein the processor is further configured to: receive, via the input interface, second information sent by the terminal device; and determine the first downlink transmission beam from the plurality of downlink transmission beam groups according to the second information, the first downlink transmission beam being a downlink transmission beam that is expected by the terminal device for the network device to transmit a subsequent signal (beams within a given beam group translate to specific columns vectors within W matrices associated to the beam group, [0057]).

Re Claim 18, the combined teachings disclose the network device according to claim 17, Koivisto discloses wherein, the first downlink transmission beam is a beam in the downlink transmission beam group, and the processor is configured to: determine the first downlink transmission beam from the first downlink transmission beam group according to the second information (subset of beams in the selected beam group, [0080]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH T LAM/Primary Examiner, Art Unit 2631